Order unanimously modified by providing that the motion to preclude is granted unless appellant serve within ten days after service of order with notice of entry a bill of particulars as to the following items of defendant-respondent’s demand: 2, 2(a), 2(b), 3 omitting therefrom “ if oral set forth the facts -and circumstances thereof ”, 4(c), 7(a), 10 omitting therefrom ‘‘if oral, set forth the facts and circumstances thereof ” and item 11, and unless appellant pay to respondent $10 costs. As so modified the order is affirmed, without costs of this appeal. No opinion. Settle order on notice. Present —Martin, P. J., Glennon, Untermyer, Cohn and Callahan, JJ.